Citation Nr: 1622202	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2014.  A transcript is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A.        §§ 1110, 1131, 1112, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter on October 25, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A.      § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant post-service VA records have been obtained and considered.  While the Veteran noted that he had seen a private physician for most of his life, both the Veteran and the RO were unable to obtain such records.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided VA examinations in February 2011 and June 2015 that were conducted to determine the nature and etiology of the Veteran's hypertension.  The Board finds that the resulting reports are adequate, as the examiners reviewed the claims file and treatment records, examined the Veteran in person, discussed his medical history, described his disability and symptoms in detail, and the basis for the conclusions expressed are reasonably understood.  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim decided herein.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

The Veteran's service treatment records include no complaints, diagnosis, or treatment for hypertension.  Reports of Medical Examination dated July 1969 and May 1972 report blood pressure readings of 130/76 and 134/88, respectively.  The examiner's did not mention any concerns over elevated blood pressure and the Veteran reported that he was in good health.  In a Report of Medical History, provided by the Veteran in July 1969, the Veteran reported that he had no history of high or low blood pressure.  

The Veteran attempted to re-enlist in the Army in 1974.  In the Veteran's February 1974 Report of Medical History, he again reported no history of high or low blood pressure.  The February 1974 Report of Medical Examination documented the Veteran's blood pressure as 158/82 and 156/80.  

VA treatment records from July 2010 to October 2015 document that the Veteran had a history of high blood pressure and diagnosed essential hypertension.  The records note that the Veteran was on medication for his condition. 

During a February 2011 VA examination, the Veteran reported that his hypertension dates back to his service.  The Veteran contended that he was unaware of his high blood pressure until he attempted to reenlist in 1974, at which time he contends that he was refused enlistment due to his high blood pressure.  The Veteran reported that he was under the care of a private physician since his attempted reenlistment and on medication to control his high blood pressure.  The Veteran reported that he had some dizziness and one episode of fainting.  In addition, the Veteran reported that he had one episode of chest pain, and that he occasionally had nosebleeds and headaches.  Physical examination of the Veteran revealed blood pressure readings of 122/84, 124/84, and 122/82.  The examiner agreed with the previously established diagnosis of essential hypertension. 

During a June 2015 VA examination, the Veteran reported that his blood pressure had been high since 1974 when he attempted to reenlist in the military.  The Veteran reported that he never had a problem with his blood pressure nor did he see a doctor while in the service.  He reported that he was in good shape and "scored a perfect 500 on the fitness test."  The Veteran reported that he was diagnosed with hypertension in 1974 and had been on medication to control his blood pressure ever since.  A physical examination of the Veteran revealed blood pressure readings of 110/70, 122/70, and 120/70 with an average of 117/70.  The examiner determined that the Veteran suffered from hypertension controlled by medication and that such condition was less likely than not incurred in or caused by any in-service injury, event or illness.  The examiner's rationale was that the Veteran was not diagnosed with hypertension until 1974, two years after his military service.  The examiner found no medical evidence to show that the Veteran was diagnosed with or treated for hypertension during his time in the military.  

At the February 2014 hearing, the Veteran testified that during service he never had signs of hypertension and no doctor ever diagnosed him with such.  The Veteran testified that he first learned of his condition when he attempted to reenlist in the military and was refused due to his high blood pressure.  The Veteran testified that he believes his high blood pressure could have existed during service or within the year following his discharge without his knowledge of it and that he sought treatment through a private physician immediately upon discovering his condition.  The Veteran testified that he was treated by private doctors for the majority of his life and that he only sought treatment through the VA in more recent years.  The Veteran indicated that he attempted to obtain records of his private treatment but that such records had been destroyed. 

In statements submitted by the Veteran and his wife, the Veteran contends that he was diagnosed with hypertension during his attempt to reenlist in the military.  The Veteran further contends that while his attempt to reenlist was in 1974, almost two years after his discharge, his condition could have existed prior, within 1 year of his discharge, without his knowledge.  The Veteran indicated that he experienced no symptoms and had no indication of his condition until his medical examination for reenlistment.  The Veteran's wife indicated that the Veteran was discharged from the military in May 1972 and that shortly thereafter he attempted to reenlist.  The Veteran's wife indicated that the Veteran was denied reenlistment due to his high blood pressure and that he had been under the treatment of a doctor and on medication ever since.  She indicated that they tried to get copies of the Veteran's medical records but that the records had been destroyed. 


Analysis

The Veteran contends that his currently diagnosed hypertension had its onset in service or within the one year post discharge and has continued to the present.

Regulations require that hypertension be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension is defined by regulation as diastolic blood pressure predominantly 90mm or greater.  Id. 

The Board acknowledges that the Veteran has a current diagnosis of hypertension.  See VA treatment records August 2010 through October 2015.  Therefore the next question is whether such was incurred in or arose during service or within 1 year of the Veteran's discharge to a degree of 10 percent.  As noted, the Veteran's STRs do not show a diagnosis of hypertension.  The Veteran's Reports of Medical Examination from July 1969 and May 1972 report blood pressure readings of 130/76 and 134/88, respectively.  At no time do any of his STRs mention high blood pressure or hypertension.  All of the blood pressure readings in the STRs show diastolic pressure at less than 90.  Thus, the STRs do not confirm hypertension by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

The February 1974 Report of Medical Examination done upon the Veteran's attempt to reenlist in the military contains blood pressure readings of 158/82 and 156/80 and on the Veteran's Report of Medical History, submitted the same day as the February 1974 Report of Medical Examination, he reported no history of high or low blood pressure.  Even accepting the Veteran was denied reenlistment due to high blood pressure, this supports the Veteran's contentions only insofar that he had hypertension more than 1 year after service separation.  One could reasonably infer the Veteran had hypertension prior to that date, but service connection requires evidence of hypertension to a degree of 10 percent within one year of separation from active service.  This is plainly not shown in the available evidence, and the Veteran only loosely makes the contention, as he seems to date his diagnosis to his 1974 attempt at enlistment, more than one year after active service.   

In addition, the Veteran reports that there is no medical evidence or documentation in existence for the two years between his discharge and attempted reenlistment and for the years between his attempted reenlistment and his treatment beginning at VA in 2010.  The RO attempted to obtain records for these time periods, but it was determined that they do not exist.  Further, there is no medical evidence linking the Veteran's current hypertension to his service or to any other incident of service.  The only evidence is the Veteran's contentions that his development of high blood pressure may have started within the year after his discharge and is therefore related to service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77."  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  A mere conclusory generalized lay statement that a service event or illness caused the current condition is insufficient to establish medical etiology or nexus.  Id.

Here, the Veteran is not competent to identify the medical condition of hypertension.  Hypertension is diagnosed by blood pressure readings taken two or more times on at least three different days.  There is no evidence that the Veteran has the requisite medical knowledge to administer such a test or interpret the results.  Jandreau, 492 F.3d at 1377 n.4.  Thus the Veteran is not competent to testify that he had hypertension in service or within a year of separation.  Similarly, he is not competent to opine on the etiology of his current hypertension.  The question regarding the potential relationship between the Veteran's hypertension and his service is complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He does not appear to possess the medical knowledge to attribute hypertension to any specific instance of his military service.  Therefore, while the Veteran is competent to describe his symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology.  The Board thus finds that the Veteran's lay evidence is insufficient evidence of a diagnosis or to establish etiology.

As there is no competent probative evidence that hypertension was present in service or until more than one year thereafter, the Board finds that service connection under any theory of entitlement is not warranted.  

Finally, the only competent probative opinion on the matter of etiology is that of the June 2015 VA examiner who found that the Veteran's hypertension was less likely than not incurred in or caused by service as there was no evidence of such in service or for more than a year following discharge.  

In summary, there is no competent and credible medical or lay evidence 1) suggesting a connection between hypertension and service, or 2) showing manifestations or symptoms attributable to hypertension during service or until more than one year after discharge from service.  Therefore there is no basis to grant service connection.  The Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for hypertension is denied.


REMAND

In a June 2015 rating decision, the RO continued to deny the Veteran's claim for entitlement to a TDIU, as the RO determined that the evidence submitted was not new or material.  (Entitlement to a TDIU was originally denied in a November 2012 rating decision).  In July 2015, the Veteran submitted a Notice of Disagreement (NOD) with this decision.  The RO acknowledged this correspondence in a July 2015 notification letter.  The RO has not yet issued the Veteran a statement of the case as to the claim.  Under the circumstances, the Board is obliged to remand this issue to the AOJ for the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case as to his claim for entitlement to a TDIU.  The Statement of the Case should include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


